            Case 3:19-cv-00546-ARC Document 5 Filed 04/01/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JOLENE SMITH

                        Plaintiff,

  v.
                                                     Civil Action No.:3:19-cv-00546-ARC
  AMERICAN CORADIUS
  INTERNATIONAL, LLC and LVNV
  FUNDING, LLC,

                        Defendants.

        NOTICE OF CONSTITUTIONAL CHALLENGE TO A STATUTE

       Defendants American Coradius International, LLC and LVNV Funding, LLC, by

and through its undersigned counsel, respectfully file this Notice of Constitutional

Challenge to a Statute with the Court pursuant to pursuant to Fed.R.Civ.P. No. 5.1(a) and

in furtherance thereof it is represented that:

       1.      On April 1, 2019 defendants filed a Motion to Dismiss and associated

               memorandum of law in support thereof (“Motion”) (ECF 4).

       2.      The Motion raises the question whether the notice requirements imposed on

               debt collectors pursuant to 15 U.S.C. § 1692g(a) are unconstitutionally void

               for vagueness pursuant to the 14th Amendment to the Constitution of the

               United States.

       3.      In further compliance with Rule 5.1(a)(2), defendants will serve the Attorney

               General of the Unites States with a copy of this Notice and a copy of the

               Motion via certified mail.


                                                 1
         Case 3:19-cv-00546-ARC Document 5 Filed 04/01/19 Page 2 of 2



Dated: April 1, 2019                Respectfully submitted,

                                           /s/ Andrew J. Blady
                                           Andrew J. Blady, Esq.
                                           SESSIONS, FISHMAN, NATHAN & ISRAEL
                                           3682 Green Ridge Road
                                           Furlong, Pennsylvania 18925
                                           Telephone: (267) 544-0840
                                           Facsimile: (267) 935-7382
                                           Email: ablady@sessions.legal




                             CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                           /s/ Andrew J. Blady
                                           Andrew J. Blady




                                              2
